Mr. Justice Thomas delivered the opinion of the court: The claim in this case is for the refund of an alleged overpayment of a franchise tax of $13.05. The State has filed a demurrer to the declaration. It appears from the declaration that the Secretary of State assessed a franchise tax of $75.00 against claimant and that claimant voluntarily paid the tax assessed on June 28, 1928, without making any protest or objection to the correctness of the amount assessed. It is settled in this State that a tax voluntarily paid cannot be recovered back. The demurrer is therefore sustained.